62 F.3d 1415
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Arlan G. SCHAEDLER, Plaintiff-Appellant,andCarol Mae SCHAEDLER, Plaintiff,v.PRISON OFFICIALS OF AUTHORITY;  City of Wheeling PoliceDepartment, Defendants-Appellees,andOHIO COUNTY JAIL;  Rose Humway, Defendants.
No. 95-6092.
United States Court of Appeals, Fourth Circuit.
Aug. 10, 1995.

Arlan G. Schaedler, appellant pro se.
Richard Clayton Polley, Nathan D. Bailey, Dickie, McCamey & Chilcote, Wheeling, WV;  Wray V. Voegelin, O'Brien, Cassidy, Gallagher & Thompson, Wheeling, WV, for appellees.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order granting certain Defendants summary judgment and dismissal.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order because at least one Defendant remains.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED